


110 HRES 1352 IH: Honoring Theodore Roosevelt, the 26th

U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1352
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2008
			Mr. King of New York
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring Theodore Roosevelt, the 26th
		  President, for his invaluable contributions to this Nation as a soldier,
		  naturalist, statesman, and public servant on the 150th anniversary of his
		  birth.
	
	
		Whereas Theodore Roosevelt, one of America’s greatest
			 presidents, was born on October 27, 1858, in New York City, New York;
		Whereas at the young age of 23 years, Theodore Roosevelt
			 was elected to the first of 3 terms as a representative in the New York State
			 Assembly, which lasted from 1882 until 1884;
		Whereas from 1895 until 1897, Theodore Roosevelt served as
			 commissioner of the New York City Police Department;
		Whereas while serving as assistant secretary of the Navy
			 under President William McKinley from 1897 until 1898, Theodore Roosevelt
			 organized the First United States Volunteer Cavalry Regiment, popularly known
			 as the Rough Riders, and then served as colonel of this regiment
			 during the Spanish-American War;
		Whereas from 1898 until 1900, Theodore Roosevelt served as
			 governor of New York;
		Whereas in 1900, with the reelection of President
			 McKinley, Theodore Roosevelt was elected as the 25th Vice President;
		Whereas upon becoming the 26th President the following
			 year, Theodore Roosevelt took an active role in foreign affairs, establishing
			 the United States as a new world power;
		Whereas as President, Theodore Roosevelt instituted broad
			 reforms at home, particularly with respect to labor, monopolies, and
			 conservation, throughout the duration of his presidency;
		Whereas Theodore Roosevelt instituted Big
			 Stick diplomatic efforts by increasing the size of the naval fleet to
			 the second largest fleet in the world by the end of his presidency;
		Whereas Theodore Roosevelt made great strides in the
			 regulation and oversight of United States commerce, especially in the area of
			 trusts and labor relations, by signing the Department of Commerce and Labor Act
			 of 1903 and the Elkins Act of 1903, which criminalized the railroad industry’s
			 practice of extending rebates to valued customers;
		Whereas Theodore Roosevelt addressed the growing
			 corruption of trusts by bringing lawsuits against 44 such entities during his
			 presidency, earning himself the nickname Trust Buster;
		Whereas Theodore Roosevelt was a dedicated
			 conservationist, establishing 150 national forests, the first 51 Federal bird
			 reservations, 5 national parks, the first 18 national monuments, the first 4
			 national game preserves, and the first 21 reclamation projects, which
			 altogether extended Federal protection to nearly 230,000,000 acres of
			 land;
		Whereas beginning in 1903, Theodore Roosevelt successfully
			 negotiated a treaty with the Government of Panama to create the Panama Canal
			 and remained active in the oversight of the construction from its beginning in
			 1904 until the end of his presidency;
		Whereas in 1906, Theodore Roosevelt received the Nobel
			 Peace Prize, the first citizen of the United States to receive such prize, for
			 leading the efforts to end the Russo-Japanese War with a 1905 peace
			 treaty;
		Whereas in 1906, Theodore Roosevelt signed the Pure Food
			 and Drug Act into law, which established the Food and Drug Administration, and
			 the Meat Inspection Act, which regulated the meat-packing industry;
		Whereas from 1886 until his death in 1919, Theodore
			 Roosevelt made his home at Sagamore Hill in Oyster Bay, New York, which, in
			 addition to being the home of Theodore Roosevelt and his family, from 1902 to
			 1908, served as his Summer White House;
		Whereas on January 16, 2001, Theodore Roosevelt was
			 posthumously awarded the Congressional Medal of Honor for leading a charge up
			 the San Juan Heights in Cuba during the Spanish-American War shortly before the
			 War ended, thereby becoming the first President to be awarded the Congressional
			 Medal of Honor; and
		Whereas October 27, 2008 will be the 150th anniversary of
			 Theodore Roosevelt’s birth: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors Theodore Roosevelt, the 26th
			 President of the United States, for his invaluable contributions to this Nation
			 as a soldier, naturalist, statesman, and public servant on the 150th
			 anniversary of his birth.
			
